Citation Nr: 0013474	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for ulcer disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1944 to November 
1946.  His decorations and citations included the Asiatic 
Pacific Theater Ribbon with two Bronze Battle Stars and the 
Philippine Liberation Ribbon with one Bronze Star.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO&IC.  

2.  The veteran's ulcer disease was not present in service, 
manifested within one year of the veteran's discharge from 
service or caused by any incident in service.  


CONCLUSION OF LAW

The veteran's ulcer disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.  In this regard, the Board 
notes that attempts by the RO&IC to obtain complete service 
medical records for the veteran have been unsuccessful.  The 
National Personnel Records Center (NPRC) has reported that it 
has no service medical records for the veteran and that they 
were most likely destroyed in a fire.  In addition, NPRC 
reports the Surgeon General of the Army has no medical 
records for the veteran.  The RO&IC, in a letter dated in 
September 1998, requested that the veteran complete NA Form 
13055 with as much information as he could recall about his 
treatment in service so that the records center could make an 
additional search for records for him.  In addition, the 
RO&IC requested that the veteran provide service medical 
records that he had in his possession.  The veteran did not 
reply to the request.  

The veteran asserts that his ulcer disability was present 
during service and has been present since his discharge from 
service.  He reports that he received medical treatment for 
the stomach ailment continuously after discharge from 
service.  He states that he saw a Dr. Walter in Wilmont, 
Minnesota, who told him that many of the veterans returning 
from the Pacific were having trouble similar to his.  The 
veteran reports that Dr. Walter died in the 1950s, and his 
medical records are not available.  

I.  Factual Background

The available evidence includes the report of the veteran's 
service discharge examination, which was conducted in October 
1946.  At that time the veteran gave no history of ulcers and 
reported no gastric complaints.  The physical examination 
disclosed that the veteran's abdominal wall and viscera were 
normal.  

The file includes outpatient records from Worthington 
Specialty Clinics dated from September 1950 to August 1998.  
Those records contain no diagnosis of ulcer disease and no 
pertinent complaint or abnormal finding prior to May 1969 
when the veteran was seen with complaints of bellyache, loss 
of appetite, cramps and nausea.  X-rays showed a duodenal 
ulcer.  In early 1978, the veteran was seen with complaints 
of epigastric pain, and the physician noted he had an old 
history of duodenal ulcer in 1966.  The impression after 
examination was acute viral gastroenteritis and possible 
recurrent peptic ulcer.  The veteran was hospitalized and the 
discharge diagnoses were: bleeding, penetrating ulcer, 
posterior stomach wall; two ulcer craters in mid-distal 
antrum; scar deformity of antrum of the stomach; and 
subsiding acute viral gastroenteritis.  In the hospital 
summary it was noted that the veteran had a history of a 
duodenal ulcer in 1966.  Tagamet was prescribed and continued 
into the early 1980s.  

The records from Worthington Specialty Clinics show that in 
January 1987, the veteran was hospitalized with an upper 
gastrointestinal bleed and was diagnosed as having a duodenal 
ulcer.  Thereafter, he was treated for intermittent dyspepsia 
with maintenance Tagamet and later with Prilosec.  In June 
1997 gastric biopsies were positive for helicobacter pylori, 
and the final diagnosis reported on the pathology report was 
moderate to severe acute and chronic gastritis.  The veteran 
underwent a course of antibiotic therapy at that time.  

In a letter from Worthington Specialty Clinics, dated in 
January 1999, Keith A. Towne, M.D., noted that the veteran 
had been followed at the clinic since the early 1960s with 
chronic peptic ulcer disease.  Dr. Towne noted that the 
veteran had been found to be positive for a bacterial 
infection that could cause chronic peptic ulcer disease and 
had been treated with antibiotic therapy.  Dr. Towne further 
stated that this infection was currently felt to be 
contracted orally, generally from contaminated food.  He also 
said that it was entirely feasible that the veteran 
contracted this infection during World War II while eating 
poorly prepared or unprepared foods in the Pacific.  

II.  Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110.  Service incurrence of peptic ulcer disease may be 
presumed if it is manifested to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In reviewing the merits of the case, the Board notes that Dr. 
Towne's statement lends support to the veteran's claim in 
that he has provided a medical opinion indicating that the 
veteran's ulcer disease is possibly etiologically related to 
service.  Upon review of the entirety of the available 
evidence, the Board finds, however, that the preponderance of 
the evidence is against the veteran's claim.  Notwithstanding 
the lack of complete service medical records, the evidence 
does show that at the service discharge examination, the 
veteran gave no history or complaints of epigastric problems, 
and the physical examination was negative for evidence of 
ulcer disease.  There is no indication that Dr. Towne 
reviewed this report.  Furthermore, Dr. Towne only stated 
that it was feasible that the veteran's ulcer disease was due 
to a bacterial infection incurred in service.  He did not 
assess the likelihood of a causal relationship.  In addition, 
the medical records from the Worthington Specialty Clinics do 
date back to September 1950 and they do not refer to the 
presence of any ulcer or stomach problem before 1966 or 
indicate that the veteran gave a history of epigastric 
problems earlier than 1966.  

The Board is left with the uncorroborated history provided by 
the veteran that his claimed disability was present in 
service and has continued since then.  The veteran's 
statements to the effect that the disability began in service 
are of limited probative value since they are based on his 
recollection of events occurring more than 50 years earlier 
and, in any event, the veteran as a lay person is not 
competent to provide medical diagnoses or opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the Board's judgment, even when considered together, the 
veteran's assertions and Dr. Towne's statement are not of 
sufficient probative value to establish that it is as likely 
as not that the veteran's ulcers were incurred in service, 
but rather are outweighed by the evidence against the claim.  

In its consideration of the veteran's claim, the Board has 
determined that further development to obtain a VA medical 
opinion concerning the etiology of the veteran's ulcer 
disease would serve no useful purpose.  In this regard the 
Board notes that any medical opinion linking the veteran's 
ulcer disease to service would necessarily be based on 
history provided by the veteran more than 50 years after his 
discharge from service since there is no contemporaneous 
medical evidence of a diagnosis of ulcer disease or of any 
pertinent complaint or abnormal finding prior to 1966.  
Consequently, the opinion would also be of limited probative 
value. 


ORDER

Service connection for ulcer disease is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

